UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6040


CASEY RAFAEL TYLER,

                Plaintiff - Appellant,

          v.

CARLTON B. JOYNER; MARSHALL PIKE; FREDERICK STRICKLAND;
ANNETTE JONES; CATHY JUDGE; TALENA LEE; RYAN SMITH; ABRAHAM
MONK; DENNIS ROWLAND; KEITH GRANDERSON; KATHERINE MITCHELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03044-BO)


Submitted:   June 29, 2015                 Decided:   July 31, 2015


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Casey Rafael Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Casey    Rafael      Tyler   appeals    the    district     court’s        orders

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012) and denying his motion to alter or amend

under Fed. R. Civ. P. 59(e).             We have reviewed the record and

find that this appeal is frivolous.            Accordingly, we dismiss the

appeal for the reasons stated by the district court.                      Tyler v.

Joyner,    No.    5:14-ct-03044-BO       (E.D.N.C.      Dec.    1,     2014).      We

dispense     with      oral   argument    because       the    facts    and     legal

contentions      are   adequately   presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                         2